Name: Commission Regulation (EEC) No 2215/84 of 30 July 1984 amending Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality
 Type: Regulation
 Subject Matter: plant product;  prices;  trade policy
 Date Published: nan

 No L 203/20 Official Journal of the European Communities 31 . 7 . 84 COMMISSION REGULATION (EEC) No 2215/84 of 30 July 1984 amending Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality 1 . Article 4 (3) is replaced by the following : '3 . The purchase by the intervention agency at the reference price adjusted, where appropriate, upwards or downwards as provided for in Article 5 (3), (4) and (5). However, in the case of a special intervention measure in the form of the purchase of common wheat of a bread-making quality other than that for which the reference price is fixed, the price to be applied shall be fixed under the procedure provided for in Article 26 of Regula ­ tion (EEC) No 2727/75.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular Article 8 (4) thereof, Whereas Article 8 (2) of Regulation (EEC) No 2727US provides that special intervention measures may cover qualities of a product other than that for which the reference price is fixed ; whereas account should be taken of this by amending accordingly the second sentence of point 3 in Article 4 of Commission Regu ­ lation (EEC) No l629/77 ('); Whereas, following the recent amendments to Commission Regulation (EEC) No 1 569/77 of 1 1 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (4) and Commission Regulation (EEC) No 1 570/77 of 1 1 July 1977 on price increases and reductions applicable to intervention in cereals (  s), a number of changes are required to the wording of Regulation (EEC) No 1629/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , 2. Article 5 ( 1 ) is replaced by the following : ' 1 . When the special intervention measure takes the form of purchase as referred to in Article 4 (3), the procedure and conditions for taking over the cereals by intervention agencies shall be as set out in Articles 2 (3) and 2a (3), (4) and (5) of Regulation (EEC) No 1569/77 . Any holder of homogeneous lots of a minimum of 80 tonnes of common wheat of bread-making quality shall be authorized to offer this cereal to the intervention agency. Intervention agencies may, however, fix a higher minimum tonnage .' 3 . In the first subparagraph of Article 5 (4), ' in table I of the Annex to Commission Regulation (EEC) No 1570/77' is replaced by 'in Table I of Annex I to Commission Regulation (EEC) No 1570/77'.HAS ADOPTED THIS REGULATION : Article 1 Article 2 Regulation (EEC) No 1629/77 is hereby amended as follows : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . O OJ No L 181 , 21 . 7 . 1977, p. 26 . ( «) OJ No L 174, 14 . 7 . 1977, p. 15. O OJ No L 174, 14 . 7 . 1977, p. 18 . It shall apply with effect from 1 August 1984. 31 . 7 . 84 Official Journal of the European Communities No L 203/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1984. For the Commission Poul DALSAGER Member of the Commission